Citation Nr: 1038464	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  03-14 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased initial rating for coronary 
artery disease, status post myocardial infarction, rated as 10 
percent disabling prior to May 22, 2006, and as 60 percent 
disabling as of that date.

2.  Entitlement to an increased disability rating for chronic 
lumbosacral strain, rated as 10 percent disabling as of May 22, 
2006, and as 20 percent disabling as of that date.

3.  Entitlement to an initial rating in excess of 10 percent for 
joint and muscle pain due to an undiagnosed illness.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to September 
1994.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  
Jurisdiction over the case was subsequently transferred to the RO 
in Baltimore, Maryland.

The Veteran presented testimony at a hearing held at the RO in 
June 2003.  A transcript of the hearing is associated with the 
claims files.

When the case was most recently before the Board in June 2008, it 
was remanded for additional evidentiary development.  This case 
has since been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's coronary 
artery disease, status post myocardial infarction has been 
manifested by more than one episode of acute congestive heart 
failure in the past year or a workload of greater than 3 METs but 
not greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope or left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent; the disability is not 
manifested by chronic congestive heart failure or a workload of 3 
METs or less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope or left ventricular dysfunction with an ejection fraction 
of less than 30 percent.

2.  From April 29, 2002, the impairment from the Veteran's 
chronic lumbosacral strain has more nearly approximated moderate 
impairment than severe impairment, with limitation of motion of 
the lumbar spine between 30 and 60 degrees, without ankylosis.

3.  Prior to April 29, 2002, the impairment from the Veteran's 
chronic lumbosacral strain more nearly approximated slight 
impairment than moderate impairment.  

4.  Joint and muscle pain due to an undiagnosed illness is 
manifested by not more than pain with motion without one or two 
exacerbations a year with a well-established diagnosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 60 percent, 
but not higher, for coronary artery disease, status post 
myocardial infarction, have been met throughout the period of 
this claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.104 Diagnostic Code 7006 (2009).

2.  The Veteran's chronic lumbosacral strain does not warrant a 
rating in excess of 10 percent prior to April 29, 2002, but does 
warrant a rating of 20 percent, but not higher, from April 29, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2009).

3.  The criteria for an initial disability rating in excess of 10 
percent for joint and muscle pain due to an undiagnosed illness 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.20, 4.71a, Diagnostic Code 5025 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects the Veteran was provided all required notice, 
to include notice with respect to the disability-rating and 
effective-date elements of the claims, in a letter mailed in 
April 2009.  Although the letter was sent after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claims in June 2010.  There is no 
indication in the record or reason to believe that any ultimate 
decision of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of the claims herein decided.  In this 
regard, the Board notes that service treatment records (STRs) and 
post-service records pertaining to treatment and evaluation of 
the Veteran's claimed disabilities have been associated with the 
claims folders.  Social Security Administration records have been 
associated with the claims folders.  

The Veteran was provided multiple appropriate examinations in 
response to his claims.  No additional VA examination or medical 
opinion is required with respect to the claims decided herein.  

The Veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claims, nor is the Board 
aware of such evidence.


In sum, the Board is satisfied any procedural errors in the 
development and consideration of the claims by the originating 
agency were insignificant and not prejudicial to the Veteran.  
The Board will accordingly address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during flare-
ups; the provisions of 38 C.F.R. § 4.45 concerning weakened 
movement, excess fatigability, and incoordination; and the 
provisions of 38 C.F.R. § 4.10 (2009) concerning the effects of 
the disability on the veteran's ordinary activity are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

In addition, when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3 (2007).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing in 
the historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disabilities under review.  

Coronary artery disease, status post myocardial infarction

The Veteran's heart disability can be evaluated under the 
Schedule of Ratings for the Cardiovascular System, found in 38 
C.F.R. § 4.104, under either Diagnostic Code (DC) 7006 
(myocardial infarction) or DC 7017 (coronary artery bypass 
grafting).  Under DCs 7006 and 7017, a 10 percent evaluation is 
warranted when a workload of greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or continuous 
medication is required.  A 30 percent rating is assigned when a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, or 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating 
is warranted for more than one episode of acute congestive heart 
failure in the past year; or when a workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or when there is a left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is assigned where there is chronic 
congestive heart failure; when a workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; or 
when there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

The Board finds that the medical record supports a finding that 
since the date of claim, the Veteran's coronary artery disease 
has met the criteria for a 60 percent rating but not higher.  The 
Veteran has a history of myocardial infarction and three vessel 
angioplasty.  The medical record is replete with reference to 
facts which support a 60 percent rating, and the facts were 
confirmed by the VA examinations in November 2002 and November 
2009.  The November 2009 examination disclosed that the Veteran 
experienced dyspnea, fatigue, angina, dizziness, or syncope with 
a workload of 5 METs.    

During the 2009 examination, the Veteran stated that since the 
angioplasty in 1998, he would experience sharp shooting chest 
pains of a severity of 6 out of 10 unrelated to exertion.  These 
episodes increased in severity in 2007, when he was unable to 
perform activities of daily living due to pain, shortness of 
breath and fatigability.  In June 2009, he underwent myocardial 
perfusion followed by angiogram.  In August 2009 he underwent 
CABG.  Since then, he has been able to tolerate some activity 
such as walking two blocks.  He still noted pain and discomfort 
with no particular triggers, subsiding spontaneously.  He was on 
multiple medications including Metoprolol, Amlodipine, Losartan 
and Aspirin.  He endorsed constant fatigue and dizziness, daily 
angina and dyspnea on moderate exertion.  

The examiner in 2009 stated that based on the low cardio 
respiratory fitness shown on the stress test, he believed that 
that moderate activity in an employment setting could trigger 
cardiac symptoms.  

Similarly, the November 2002 examination report indicates that 
the Veteran had a myocardial infarction 3.5 years earlier treated 
by angioplasty.  He complained of shortness of breath.  The Board 
notes that this examination was conducted without benefit of 
claims folder review.  

VA treatment records dated from the date of claim through June 
2010 show that the Veteran frequently took nitroglycerin in 
response to chest pain.  These records confirm the complaints and 
findings reported by the Veteran during his examinations.  Even 
though the record reflects a VA examination in October 2000 
showing METS normal at 10 and ejection fraction of 60 percent, 
the Board finds the treatment records and the 2009 examination to 
be the most probative evidence of the Veteran's current level of 
functioning because they are thorough and consistent.  

Thus, the Board finds that the criteria for the 60 percent rating 
are met at all times since the claim was filed.  However, the 
Board finds that the preponderance of the evidence is against a 
rating in excess of 60 percent.  Chronic congestive heart failure 
is not present, nor is there any evidence indicating that a 
workload of 3 METs or less results in any significant symptoms, 
and there is no showing of an ejection fraction of less than 30 
percent.  At the most recent examination, the ejection fraction 
was greater than 50 percent.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the 60 percent discussed above.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (

Finally, the Board has considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b).

The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, which involves 
a comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board does not doubt that the Veteran's disability has 
impacted his ability to work perform work-type activity.  The 
assigned rating reflects this.  However, there is no indication 
in the record that the average industrial impairment from his 
disability would be in excess of that contemplated by the 
assigned rating, as the manifestations of the Veteran's 
disability are contemplated by the schedular criteria, which 
reflect the appropriate level of occupational impairment.  

In sum, the Board has determined that there are no unusual or 
exceptional factors in this case warranting the referral of the 
claim for extra-schedular consideration.

Low Back

During the pendency of this claim, the criteria for evaluating 
disabilities of the spine were revised.  VA's General Counsel, in 
a precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the claim 
from the effective date of the change as long as the application 
would not produce retroactive effects. VAOPGCPREC 7-2003 (Nov. 
19, 2003).  The revised criteria may only be applied as of their 
effective date and, before that time, only the former version of 
the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the 
revised rating criteria.  The revised rating criteria would not 
produce retroactive effects since the revised provisions affect 
only entitlement to prospective benefits.  Therefore, VA must 
apply the new provisions from their effective date.

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome (IVDS) 
is evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities, which ever method results in the higher evaluation.  
A maximum 60 percent evaluation is warranted when rating based on 
incapacitating episodes, and such is assigned when there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration of 
at least 4 weeks, but less than 6 weeks, during the past 12 
months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurological manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code or 
codes.  Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
pertaining to limitation of motion of the lumbar spine, a rating 
of 10 percent was warranted for slight limitation of motion.  A 
rating of 20 percent was warranted for moderate limitation of 
motion.  A rating of 40 percent was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

Alternatively, under the criteria in effect prior to September 
26, 2003, pertaining to lumbosacral strain, a rating of 10 
percent was warranted with characteristic pain on motion.  A 
rating of 20 percent was warranted with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
standing position.  A rating of 40 percent was warranted for 
severe disability with listing of the entire spine to opposite 
side, positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria effective from September 26, 2003, lumbosacral 
spine disorders are to be evaluated under the general rating 
formula for rating diseases and injuries of the spine (outlined 
below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 
(2009).  IVDS will be evaluated under the general formula for 
rating diseases and injuries of the spine or under the formula 
for rating intervertebral disc syndrome based on incapacitating 
episodes (outlined above), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Under the general rating formula for rating diseases and injuries 
of the spine, effective September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the following 
ratings will apply.  A rating of 10 percent is warranted if 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent rating is warranted 
if forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or muscle spasm or guarding is severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation 
is warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating, and unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, 
which provide the following:  First, associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  Second, for purposes of VA 
compensation, forward flexion of the thoracolumbar spine is 0 to 
90 degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral rotation 
is 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 240 
degrees.  Third, in exceptional cases, an examiner may state 
that, because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in the regulation.  
Fourth, each range of motion should be rounded to the nearest 5 
degrees.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 percent 
evaluation; with complete paralysis of the sciatic nerve, the 
foot dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  Incomplete paralysis of the sciatic nerve 
warrants a 60 percent evaluation if it is severe with marked 
muscular dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 percent 
evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.

As noted, the Veteran incurred injury to the low back in service.  
In an April 1998 rating decision, the RO granted service 
connection for lumbosacral strain and awarded a 10 percent rating 
effective from October 1, 1994.  This was based on treatment 
records and VA examination in 1998 showing no more than slight 
limitation of motion of the lumbar spine.

VA examination in November 2000 revealed persistent, increasing 
low back pain diagnosed as lumbosacral strain.  Range of motion 
included flexion to 80 degrees, extension to 20 degrees, right 
and left lateral flexion to 20 degrees and right and left 
rotation to 40 to 50 degrees.  Pain was noted on motion and X-
rays revealed mild scoliosis.  The Veteran complained of ongoing 
pain with motion.  

VA physical therapy evaluation on April 29, 2002, revealed 
progressive back pain which required three epidural injections 
that month.  These alleviated only about 30% of the pain.  It was 
noted that he had been an elevator repairman but had to stop 
working.  His back showed decreased lordosis.  Flexion of the 
back was 15 degrees and extension was to 10 degrees.  With 
passive range of motion he could bring his knees to his chest but 
there was sharp pain in the back at 125 degrees.  He underwent 
physical therapy but treatment records show continued complaints 
of pain and limited motion.  

When he presented for VA examination of the peripheral nerves in 
November 20002, he complained of experiencing severe back pain 
with sitting, standing, bending, lifting and stretching despite 
medication.  He used a cane to steady his gait.  Neurological 
examination was normal, and the examiner found that his symptoms 
were those of musculoskeletal disease with severe muscle pain 
that arises either from the muscles, tendons or ligaments.  These 
would not show up on an electrical test or MRI scan.  His 
symptoms rendered him unable to work in the opinion of the 
examiner.  

The Veteran underwent an additional orthopedic examination in 
November 2009.  He endorsed ongoing severe pain with motion and 
with sitting, as in previous examination.  He reported 
paresthesia, urinary frequency, nocturia, numbness, leg weakness, 
falling and unsteadiness related to the low back.  He reported 
experiencing fatigue, decreased motion, weakness, spasm and pain 
in the low back.  He reported experiencing flare-ups of severe 
pain one to six days per week lasting for hours.  The examiner 
noted one episode of incapacitating symptoms of the low back in 
the recent past, citing a June 2008 episode.  It was noted that 
he was supposed to undergo lumbar surgery but this was cancelled 
due to his severe heart disease.  Physical examination revealed 
antalgic gait, guarding and pain with motion.  There was no 
ankylosis.  Detailed muscle examination was normal.  Active 
motion testing revealed flexion to 50 degrees, extension to 15 
degrees, and right and left lateral rotation to 20 degrees.  
There was an additional 5 degrees lost in all motions with 
repetitive motion due to pain.  MRI and X-ray revealed 
degenerative disc disease and spondylosis.  The diagnosis was 
lumbar spondylosis which caused a moderate to severe limitation 
on most daily activities and which prevented exercise and sports.  
The low back disability severely affected his ability to obtain 
and retain gainful employment.  

The record since the April 29, 2002, physical therapy initial 
consultation is consistent and replete with reference to the 
Veteran's difficulty primarily with forward bending and extension 
backward due to his service-connected low back disability.  It 
was noted that he had received epidural injections for low back 
pain which were only partially effective.  He could walk about 
two blocks in his estimation.  Examination in 2009 revealed 
limited range of motion that can be described as moderate.  

The Board finds that the evidence above, relating to symptoms and 
impairment prior to April 29, 2002, shows entitlement to a rating 
of 20 percent under the criteria then in effect providing a 20 
percent rating for moderate limitation of motion.  Prior to that 
date, the degree of limitation documented was not more than 
slight.  Thus, the criteria for a 20 percent rating are met or 
more nearly approximated during the period beginning April 29, 
2002, but not prior to that date.  

At no time was evidence of incapacitating episodes to the extent 
required for a higher rating shown.  The evidence does not 
establish the presence of neurological impairment warranting a 
separate rating.  The examination and treatment records relevant 
to this time period also show essentially normal neurological 
findings.  Thus, there is no showing that the Veteran met the 
criteria for more than a 20 percent rating prior to April 29, 
2002. 

The Board now turns its attention whether, at any time since 
April 29, 2002, a higher rating is warranted.  As for the 
remaining period prior to September 26, 2003, when only the 
former criteria may be applied, the Board finds that a higher 
rating is not warranted.  The Veteran's low back disability was 
not productive of ankylosis, listing of the entire spine to 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  There was no showing of severe limitation of motion of 
the lumbar spine or degenerative disc disease productive of 
incapacitating episodes.

On review of the evidence above relating to symptoms and 
impairment from September 26, 2003, the Board finds the General 
Rating Formula criteria for a rating of 20 percent are met, but 
the criteria for a rating in excess of 20 percent are not met.  
Schedular rating of 40 percent requires limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  The 
record repeatedly shows that the Veteran had difficulty bending 
but the most recent examination reflects flexion to 45 degrees 
even when limited by repetitive motion.  This puts him squarely 
within the 20 percent rating criteria.  There have been an 
insufficient number of incapacitating episodes requiring bed rest 
prescribed by a physician for a 40 percent rating, and the 
objective medical evidence demonstrates that the disability has 
not been productive of neurological impairment in either lower 
extremity.  None of the evidence shows ankylosis of the spine.  

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran, 
as a layperson, is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds 
that the Veteran's statements are consistent with a 20 percent 
rating, at all times relevant to this claim.  

The Board has considered whether additional compensation is 
warranted under the DeLuca factors.  In this case, VA examiners 
have found additional limitation of function due to pain, 
weakness, fatigability or incoordination after repetitive motion.  
However, the amount of additional limitation has been taken into 
consideration in the Board's determinations discussed above.   

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a).  
However, the record reflects the Veteran has not required 
frequent hospitalizations for disability and the manifestations 
of the disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from the disability would be in 
excess of that contemplated by schedular criteria.  Accordingly, 
the Board has determined that referral of this claim for extra-
schedular consideration is not in order.

Joint and muscle pain due to an undiagnosed illness

This disability is rated under Diagnostic Codes 8850-5002.  
Diagnostic Code 8850 is used for tracking purposes when rating an 
undiagnosed illness for a Persian Gulf War veteran by analogy to 
one of the musculoskeletal diseases found in VA's Rating 
Schedule.  The Veteran's diffuse muscle, body, and joint pain is 
rated as analogous to fibromyalgia under 38 C.F.R. § 4.71a, 
Diagnostic Code 5025, which provides that fibromyalgia will be 
rated as rheumatoid arthritis under Diagnostic Code 5002.  
Diagnostic Code 5002 assigns various ratings based on whether 
rheumatoid arthritis is an active process or it is manifested by 
chronic residuals.

When rating rheumatoid arthritis as an active process, Diagnostic 
Code 5002 provides that a 20 percent rating is assigned for one 
or two exacerbations a year in a well-established diagnosis.  A 
40 percent rating is assigned for symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations occurring 3 
or more times a year.  A 60 percent rating is assigned for less 
than the criteria for 100 percent, but with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year or 
a lesser number over prolonged periods.  Finally, a 100 percent 
rating is assigned for constitutional manifestations associated 
with active joint involvement that is totally incapacitating.  
For chronic residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, the disability is rated under the 
appropriate diagnostic codes for the specific joints involved.  
Where, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes a rating of 10 
percent is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be combined, 
not added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

During an April 2001 Gulf War examination, the Veteran reported 
persistent physical symptoms of unknown etiology including 
varying degrees of exhaustion.  

The VA examination in November 2009 indicated normal nerves.  The 
Veteran reported gout since 2002 under current treatment.  Flare-
ups were confined to the feet.  The examiner opined that the 
Veteran's foot pains were most likely, thus, caused by gout and 
not rheumatoid arthritis or fibromyalgia or chronic pain 
syndrome.  

The Board has reviewed the VA and private treatment records, as 
well as the examination reports.  There is no finding of 
rheumatoid arthritis, fibromyalgia or chronic pain syndrome in 
the treatment records.  The results of X-ray studies of the 
ankles, knees and feet in November 2009 were normal.  There is no 
compensable limitation of motion.  There is no evidence of one or 
two exacerbations a year in a well-established diagnosis.  

On review of the medical and lay evidence above the Board finds 
the Veteran's symptoms include painful motion, warranting a 10 
percent rating.  The manifestations do not warrant an increased 
rating at any time during the rating period.  

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran, 
as a layperson, is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds 
that the Veteran's statements are consistent with a 10 percent 
rating, at all times relevant to this claim.  

The Board has considered whether a rating higher than 10 percent 
is warranted under any Diagnostic Code, but the evidence does not 
show symptoms of muscle and joint pain which approximate any 
disability rating in excess of 10 percent.  

Consideration has been given to assigning a staged rating.  See 
Hart, 21 Vet. App. 505.  However, at no time during the period 
under review has the disability warranted more than a 10 percent 
schedular rating.  Accordingly, "staged rating" is not 
appropriate in this case.

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a).  
However, the record reflects the Veteran has not required 
frequent hospitalizations for disability and the manifestations 
of the disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from the disability would be in 
excess of that contemplated by schedular criteria.  Accordingly, 
the Board has determined that referral of this case for extra-
schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the Veteran's coronary artery 
disease, status post myocardial infarction, warrants a 60 percent 
rating, but not higher, throughout the period of this claim, the 
benefit sought on appeal is granted to this extent and subject to 
the criteria governing the award of monetary benefits.

The Board having determined that the Veteran's low back 
disability warrants a 10 percent rating prior to April 29, 2002, 
and a 20 percent rating from that date, the benefit sought on 
appeal is granted to this extent and subject to the criteria 
governing the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
joint and muscle pain due to an undiagnosed illness is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


